DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 22, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed with the Reply of 3/10/2021 (hereafter the “3/10 Reply”) has been entered.  
Claims 2, 5, 7-13, 15 and 17 are pending, with Claim 15 withdrawn from consideration as directed to a non-elected invention.

Claim Interpretation
Amended Claim 2 recites the following:
“(i) designing a series of cyclic peptides, each of the cyclic peptides displaying an array of distinct peptide sequences of different sizes and one or more affinity tags, wherein each cyclic peptide comprises a cyclic peptide of 50 amino acids which displays 2400 peptide sequences with sizes ranging from 3 to 50 amino acids, including 50 distinct consecutive tripeptide sequences, 50 distinct consecutive tetrapeptide sequences, 50 distinct 

and so embodiments of Claim 2 include methods with designing more than one cyclic peptide, where each cyclic peptide comprises 50 amino acids and each cyclic peptide satisfies the other requirements in the above quote, namely “displaying [ ] one or more affinity tags” and the “50 distinct consecutive” peptide sequences having lengths of 3, 4, 5, 6, 7, 48, 49 and 50 amino acid residues.  
Careful consideration of the above requires the interpretation that the above means each cyclic peptide comprises 50 amino acids and one or more affinity tags in addition to those 50 (or more) amino acid residues.  This is the necessary interpretation because if each cyclic peptide comprises 50 amino acids that include one or more affinity tags, then consideration of a five or six histidine tag (based on instant Claim 7 and Figs. 3A & 4) results in failure to fully satisfy the required “distinct consecutive” peptide sequences in the claim.  

And as previously noted, Claim 2 is interpreted as encompassing overlapping peptide sequences within “50 amino acids” of a cyclic peptide.  

Also as previously noted, Claim 2 is interpreted as encompassing a combination of two groups of embodiments in the alternative:  the first group comprising steps (i) through (iv), where step (v) is not required; and the second group comprising steps (i) through (iii) and (v), where step (iv) is not required.  

The recitation of “optionally” in dependent Claim 12 is interpreted to mean that none of the content following the term is necessarily present in all embodiments of Claim 12.  Thus Claim 2 is interpreted as encompassing embodiments that lack the ‘optional’ feature of “DNA sequence(s) encoding one or more protease recognition sites”.

It is noted that dependent Claim 17 recites
“wherein the cyclic peptides [of Claim 2] further comprise a cyclic peptide of 80 amino acids which displays 6160 peptide sequences peptides with sizes ranging from 4 to 80 amino acids, including 80 distinct consecutive tetrapeptide sequences, 80 distinct consecutive pentapeptide sequences, 80 distinct consecutive hexapeptide sequences, 80 distinct consecutive heptapeptide sequences, 80 distinct consecutive 78-mer peptide sequences, 80 distinct consecutive 79-mer peptide sequences and 80 80-mer peptide sequences” (emphasis added),
  
which is interpreted as encompassing embodiments wherein a single “cyclic peptide of 80 amino acids” as recited in the claim is among the “cyclic peptides” of a library of Claim 2.  
Stated differently, Claim 17 is not interpreted as directed to a method of constructing a library of cyclic peptides wherein each cyclic peptide comprises a cyclic peptide of 80 amino acids with the features in Claim 17.  

Claim Objections – Withdrawn and New
In light of claim amendments, the previous objections to Claim 2 because of informalities have been withdrawn.  

Claim 2 is objected to because of the following informalities:  Claim 2 is directed to a “method of constructing a partial or complete peptide library with cyclic peptides” (emphasis added) where the emphasized alternative is inconsistent with the recitation of “to construct a complete tetrapeptide library” (emphasis added) in the last clause of the claim.  
Appropriate explanation and/or correction is required.
In the interest of advancing prosecution, and without obviating the need for Applicant to address this objection, it is noted that because the body of Claim 2 does not require a ‘complete library’ of tripeptide sequences, pentapeptide sequences, hexapeptide sequences, heptapeptide sequences, 48-mer peptide sequences, 49-mer peptide sequences and 50-mer peptide sequences, it would be consistent to refer to the method as directed to constructing ‘a partial’ peptide library with cyclic peptides.  

Claim Rejections - 35 USC § 112 – Withdrawn and New
In light of amendments to Claim 2, the previous rejections of Claim 12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.  
But see new rejections of the claim below.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 2, 5, 7-13 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Amended Claim 2 is directed to the preparation of a plurality of cyclic peptides and recites the following:
“(i) designing a series of cyclic peptides, each of the cyclic peptides displaying an array of distinct peptide sequences of different sizes and one or more affinity tags, wherein each cyclic peptide comprises a cyclic peptide of 50 amino acids which displays 2400 peptide sequences peptides with sizes ranging from 3 to 50 amino acids, including 50 distinct consecutive tripeptide sequences, 50 distinct consecutive tetrapeptide sequences, 50 distinct consecutive pentapeptide sequences, 50 distinct consecutive hexapeptide sequences, 50 distinct consecutive heptapeptide sequences, 50 distinct consecutive 48-mer peptide sequences, 50 distinct consecutive 49-mer peptide sequences and 50 50-mer peptide sequences” (emphasis added), 

and so embodiments of Claim 2 do not permit a cyclic peptide of the series to have less than “50 distinct consecutive tripeptide sequences”.  
Additionally, the last clause of Claim 2 states “wherein the (i) designing the series of cyclic peptides comprises designing 3200 cyclic 50-mer peptides to construct a complete tetrapeptide library”.  This clause is reasonably interpreted as meaning that among ‘a complete library of tetrapeptide sequences’ are tetrapeptide sequences of each of the “20 natural 
But the presence of one of those tetrapeptide sequences in “a cyclic peptide of 50 amino acids” would result in two (2) identical consecutive tripeptide sequences among the 50 tripeptide sequences in the cyclic peptide.  For example, the tetrapeptide sequence of AAAA in “a cyclic peptide of 50 amino acids” would result in two (2) identical consecutive tripeptide sequences of AAA.  Thus that cyclic peptide of 50 amino acids would only have 49 “distinct consecutive tripeptide sequences”, which is inconsistent with part (i) of Claim 2.  
The same result occurs for each of the other 19 tetrapeptide sequences that contain only one of the other 19 amino acids. 
There is no description or guidance or examples in the instant application regarding how to make a series of cyclic peptides that satisfies both the requirement for “a complete tetrapeptide library” and “each cyclic peptide comprises a cyclic peptide of 50 amino acids [ ] including 50 distinct consecutive tripeptide sequences”.  
Factors to be considered in determining whether undue experimentation is required, are summarized In re Wands [858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)]. The Wands factors are: (a) the quantity of experimentation necessary, (b) the amount of direction or guidance presented, (c) the presence or absence of working example, (d) the nature of the 
The nature of the invention and breadth of the claims, as well as the lack of sufficient direction or guidance or examples have been noted above.  
While the state of the art includes extensive experience with use of expression vectors to produce peptides and polypeptides, none of that addresses the inconsistency explained above.  
And while the skill of the artisan is high, s/he is nonetheless left to discover and/or invent a way of making a cyclic peptide of 50 amino acid residues contain 50 “distinct consecutive tripeptide sequences” while also including a tetrapeptide sequence with the same four (4) amino acid residues.  It is unpredictable as to what is the appropriate starting point for this incredible (i.e. impossible) task, which requires do novo insight by the skilled artisan.  Therefore, the quantity of experimentation to design, test, and verify possible ways to do accomplish the task, in order to make and use the claimed methods, is thus enormous, and so it would require undue experimentation by one of skill in the art to practice the invention as claimed.  
In the interest of clarity of the record, it is noted that this rejection is consistent with the interpretation of Claim 2 as requiring that each cyclic peptide comprises 50 amino acids and one or more affinity tags in addition to those 50 (or more) amino acid residues.  Because even if the one or more affinity tags is a repetitive sequence such as a five or six histidine tag (e.g. based on instant Claim 7 and the instant Figs. 3A & 4), there would still be 50 amino acids that would satisfy the required “50 distinct consecutive tripeptide sequences” in the claim.  

Claims 2, 5, 7-13 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods comprising constructing a plurality of expression vectors with each vector expressing one cyclic peptide, does not reasonably provide enablement for methods comprising constructing a plurality of expression vectors with each vector expressing 3200 cyclic peptides.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Amended Claim 2 is directed to the preparation of a plurality of cyclic peptides and recites “(ii) constructing a series of expression vectors, each of the expression vectors expressing each of the cyclic peptides” (emphasis added), which is reasonably interpreted as requiring each expression vector (of “a series”) to express each (and so every) one of the cyclic peptides designed in part (i) of the claim.  This understanding is also consistent with dependent Claim 12, which recites “wherein each of the expression vectors comprises:  [ ] a DNA sequence encoding each of the cyclic peptides” (emphasis added).
Additionally, the last clause of Claim 2 states “wherein the (i) designing the series of cyclic peptides comprises designing 3200 cyclic 50-mer peptides to construct a complete tetrapeptide library”.  This clause is reasonably interpreted as meaning that the “3200 cyclic 50-mer peptides” contains ‘a complete library of tetrapeptide sequences’.  
Furthermore, the “method of constructing a partial or complete peptide library with cyclic peptides” as encompassed by Claim 2 is reasonably interpreted as requiring each embodiment of the claim to include constructing those “3200 cyclic 50-mer peptides” as recited in the final clause and interpreted above.  
There is, however, no description or guidance or example in the instant application as filed regarding expressing 3200 cyclic peptides with one expression vector.  And so there is no description or guidance of a series of expression vectors that each express 3200 cyclic peptides. 
Factors to be considered in determining whether undue experimentation is required have been summarized above.
The nature of the invention and breadth of the claims, as well as the lack of sufficient direction or guidance or examples have been noted above.  
The state of the art includes expression vectors with multiple transcription units without an example of a single expression vector comprising 3200 transcription units.  The art is also aware of expression by use of polycistronic mRNAs without an example of a polycistronic mRNA expressing 3200 cyclic peptides.  For example, Downie Ruiz Velasco et al. (“Posttranscriptional Regulation of 14q32 MicroRNAs by the CIRBP and HADHB during Vascular Regeneration after Ischemia.” Mol Ther Nucleic Acids. 2019;14:329-338. doi:10.1016/j.omtn.2018.11.017) teach that “[w]ith 54 microRNA precursors, the 14q32 cluster is the largest polycistronic microRNA gene cluster in humans” (see pg 330, left col., 1st full ¶).  
And while the skill of the artisan is high, s/he is nonetheless left to discover and/or invent an expression vector capable of expressing 3200 different cyclic peptides, with use of multiple transcription units and/or polycistronic sequences without predictability as to what criteria should be used to make and use expression vectors in a manner commensurate with the scope of the claims.  Even if the skilled artisan starts with the largest known expression de novo experimentation to design, test, and verify possible vectors for successful expression of 3200 cyclic peptides across the vast number of different possible modifications to candidate vectors, in order to make and use the claimed methods, is thus enormous, and so it would require undue experimentation by one of skill in the art to practice the invention as claimed.  
In the interest of advancing prosecution, it is noted that the intended meaning of the part (ii) in Claim 2 may be --(ii) constructing a series of expression vectors, each of the expression vectors expressing a single cyclic peptide of said series of cyclic 
peptides--.  This is consistent with a review of Claim 2 as originally filed on 10/24/2019 and as amended on 10/21/2020.  It is further noted that page 9, 2nd full ¶, of the instant specification provides literal support for this wording. 
In the interest of advancing prosecution, and without obviating the need for Applicant to address the first rejection above, it is noted an interpretation of Claim 2 as inadvertently requiring “each cyclic peptide of 50 amino acids” to include “50 distinct consecutive tripeptide sequences”, while retaining the requirement for “3200 cyclic 50-mer peptides to [constitute] a complete tetrapeptide library”, the following rejection applies to such that interpretation.  

Claims 2, 5, 7-13 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make
As stated on page 8 (see 1st full ¶) of the instant specification, “a cyclic peptide of 50 amino acids can actually display 50 distinct consecutive tetrapeptides, 3,200 cyclic 50-mer peptides instead of 160,000 synthetic tetrapeptides are only needed to construct a complete virtual tetrapeptide library”.  This is reasonably interpreted as meaning that each peptide contains an array of 50 amino acid residues selected from among the “20 natural occurring amino acids” (see pgs 6-7, bridging ¶, of the instant specification).  
And while a skilled artisan is aware that those “20 natural occurring amino acids” in combinations taken 4 at a time result in 160,000 possible distinct tetrapeptide sequences as described in the instant specification, that skilled artisan is also aware that those same 20 amino acids require approximately 1.126 x 1065 peptide sequences (each 50 amino acids long) to contain all possible 50-mer sequences.  
The 3200 cyclic peptides required by Claim 2 are related to the above knowledge in that each” cyclic peptide of 50 amino acids” includes “50 distinct consecutive tetrapeptide sequences” and are among the approximately 1.126 x 1065 (50-mer) peptide sequences described above as a cyclic peptide.  And importantly, those 3200 cyclic molecules will not include more than one copy of a tetrapeptide sequence among the 3200.  Stated differently, the tetrapeptide sequences are also distinct between members of the 3200 molecules.  
The above is the necessary conclusion because 160,000 is evenly divisible by 50.  Thus 3200 cyclic peptides, each with “50 distinct consecutive tetrapeptide sequences” can exactly contain the 160,000 possible tetrapeptide sequences without leaving room for duplication of any tetrapeptide sequence.  
Thus Claim 2 requires “designing” or contemplating a set (i.e. combination) of 3200 cyclic molecules that would contain all 160,000 possible distinct tetrapeptide sequences to constitute “a complete tetrapeptide library”.  It is noted that it is unclear whether there is a single set or combination of 3200 cyclic molecules, or whether multiple sets exist to contain all  160,000 possible distinct tetrapeptide sequences.  
There is a lack of description or guidance or examples in the instant application regarding how to design a set or combination of 3200 cyclic peptide molecules (each with “50 distinct consecutive tetrapeptide sequences”) that contains all 160,000 possible distinct tetrapeptide sequences.  
Factors to be considered in determining whether undue experimentation is required have been summarized above.  
The nature of the invention and breadth of the claims, as well as the lack of direction or guidance or examples have been noted above.  
The state of the art includes experience with (i) generating random peptide sequences, (ii) identifying overlapping peptide sequences within a given sequence, (iii) recognizing identical peptide sequences, and (iv) creating hypothetical peptide sequences.  But it is unpredictable which of the above in combination, or with addition of other knowledge in the art, is sufficient to addresses the problem of “designing” (or contemplating) a set or combination of 3200 cyclic peptides as explained above.  
And while the skill of the artisan is high, s/he is nonetheless left to discover and/or invent a way of arriving at a set or combination of 3200 cyclic peptides in a reasonable amount of time.  
For example, one hypothetical way is a ‘brute force’ approach of starting with all of the approximately 1.126 x 1065 peptide sequences (of 50 amino acids) as described above and cyclizing them (e.g. in a computer), and eliminating all those not containing “50 distinct consecutive tetrapeptide sequences” to leave candidates for the 3200 cyclic peptide molecules.  But even with a hypothetical speed of 200 quadrillion (or 200 with 15 zeros) calculations per second in a computer, and with each single calculation hypothetically generating one 50-mer peptide sequence, it would require more than 3 x 1040 years to generate the approximately 1.126 x 1065 peptide sequences.  
An alternative hypothetical approach is to create as many cyclic peptide sequences (of 50 amino acids), each with 50 distinct consecutive (i.e. overlapping) tetrapeptide sequences, until a cyclic peptide sequence duplicates a tetrapeptide sequence in a preceding cyclic peptide sequence, and then (A) revising it or the preceding cyclic peptide sequence to avoid the duplication (in order to maintain no duplication of a tetrapeptide sequence among the cyclic peptide sequences), followed by (B) continued creation of distinct overlapping tetrapeptide sequences until another peptide sequence duplicates a tetrapeptide sequence in a preceding cyclic peptide sequence (again), and then repeating (A) and (B) until arriving at 3200 distinct sequences.  But as an initial matter, it is unpredictable whether any given preceding cyclic peptide sequence is a candidate for the 3200 cyclic peptide molecules with no duplication of tetrapeptide sequences between molecules.  This is the necessary condition because of the enormous number of possible sequences of 50 amino acids (i.e. a 50-mer) that contain a duplicate of a tetrapeptide sequence with another 50-mer yet to be created.  
Moreover, whether a revision to a preceding cyclic peptide sequence results in a candidate for the 3200 cyclic peptide molecules with no duplication of tetrapeptide sequences between molecules is also unpredictable.  That unpredictability means that a revision to a preceding cyclic peptide sequence may actually make it no longer a candidate for the 3200 cyclic peptide molecules because the revision may introduce a duplication of a tetrapeptide sequence to another cyclic peptide sequence yet to come.  Additionally, as the number of total cyclic peptide sequences increases (i.e. approaches 3200), the likelihood of needing to revise a preceding cyclic peptide sequences increases, because the likelihood of duplicating a preceding tetrapeptide sequence increases; and the likelihood of needing to revise multiple preceding cyclic peptide sequences will also increase, because the likelihood of a revision to one preceding cyclic peptide sequence resulting in a duplication of one or more tetrapeptide sequence in one or more other preceding cyclic peptide sequence increases.  
Therefore, the quantity of experimentation to invent a way to reasonably “design” a set or combination of 3200 cyclic peptides is thus enormous in order to make and use a method of Claim 2, and so it would require undue experimentation by one of skill in the art to practice the invention as claimed.  

Claim Rejections - 35 USC § 103 – Withdrawn
In light of amendments to Claim 2 as explained in the enablement rejections above, the previous rejection of Claims 2, 5 and 7-13 under 35 U.S.C. 103 as being unpatentable over Kinsella (US 7,105,341 B2, published September 12, 2006) as in view of McAlister et al. (WO 03/040391 A2; published 5/15/2003) both as previously cited, has been withdrawn.  
In light of amendments to Claim 2 as explained in the enablement rejections above, the previous rejection of Claim 17 under 35 U.S.C. 103 as being unpatentable over Kinsella (US 7,105,341 B2, published September 12, 2006) as in view of McAlister et al. (WO 03/040391 A2; published 5/15/2003) and Zubeldia et al. (US 2009/0175783 A1; published 7/9/2009), all as previously cited, has been withdrawn.  

Response to Applicant Arguments 
Applicant’s arguments on pages 7-9 of the 3/10 Reply have been rendered moot In light of amendments to Claim 2 and the new rejections under 35 U.S.C. 112(a) above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





kl




/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635